DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks and amendments filed on 08/04/2021 have been fully considered.
Applicant requests withdrawal of the objections and rejections under 35 USC § 112 set forth in the previous office action.
The objections and rejections under 35 USC § 112 set forth in the previous office action have been withdrawn due to the present amendments to the claims, drawings, and specification.
Regarding arguments directed to the outstanding rejections over prior art, Applicant first argues that Herborth nor the other prior art of record teach the newly amended claim 1 limitations regarding the elastic threads and the hose expanding and contracting due to the radial elasticity of the outer layer. This is not found persuasive for the following reason: 
A new grounds of rejection has been made. While the new grounds of rejection does still rely on Herborth, Chung, and Woodruff, it now also applies Ragner as stated below for the newly added limitation of the hose being expanded for fitting on an elongate object and contracting due to the radial elasticity of the outer layer to attach onto the elongate object.  See the new grounds of rejection below.
Herborth is still relevant prior art. Herborth teaches wherein the outer layer and inner layer are formed together in a manner where the braided densely woven fiber (fabric) outer 
Secondly, Applicant argues that Chung does not disclose the features of claim 3, namely “an outer layer and the at least one inner layer…joined along zones extending axially and spaced apart from one another.” This is not found persuasive for the following reason:
Chung teaches wherein the inner lining 10 and the outer sheath 20 are attached to each other through a plurality of openings of the fabric woven layer (Chung, Par. 0031-0034, and Fig. 3). Chung’s inner and outer layer are attached only at these plurality of openings/zones. As shown in figure 3 of Chung the plurality of openings extend axially and are spaced apart from one another. Therefore, as set forth in the grounds of rejection below, modified Herborth in view of Chung establishes a prima facie case of obviousness over the claim 3 limitation wherein an outer layer and the at least one inner layer…joined along zones extending axially and spaced apart from one another.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Foreign Priority has been perfected, because of the English translation of the Foreign Priority document DE 10 2017 002 902.4 filed on June 23, 2021. Therefore, the effective US filing date of the present application is now March 27, 2017.

Claim Interpretation
Claim 9 recites the term “composed” which, according to MPEP 2111.03 can be interpreted as consisting, consisting essentially, or broader. Based on the information in the instant specification, there is nothing indicating that it should be interpreted as consisting of or consisting essentially of, and therefore, will be interpreted as reading “comprised.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Herborth et al. (US 20090205738 A1), in view of Chung (US 20150136269 A1), Woodruff et al. (US 20160016376 A1), and Ragner (US 20150354731 A1).
Regarding claim 1, Herborth teaches a textile hose for encasing elongated objects (conduit 22) (Herborth, abstract, Par. 0002, 0017-0020, and Fig. 1-2) comprising: a) a radially elastic outer layer (26) made from wear-resistant material (Herborth, Par. 0006-0007, 0017-0020, 0023-0025, and Fig. 1-2 – see “protective layer” and “shrinkable”) and b) at least one inner layer (24) made from thermally insulating material (Herborth, abstract, Par. 0007, and 0017-0020). Herborth satisfies the limitation of the hose being a textile hose because it comprises material of woven fibers (Herborth, Par. 0020 – see “densely woven, high temperature glass fibers”). Herborth further teaches wherein the outer layer (protective layer) comprises an elongated sleeve which is made of braided fabric, and the outer layer and inner layer are formed together in a manner where the braided densely woven fiber (fabric) outer layer sleeve shrinks around and compresses the insulating materials of the inner layer to yield a constructed braided fabric-thermal insulation structure (Herborth, abstract, Par. 0019-0020). Therefore, Herborth teaches the radially elastic outer layer is a fabric, and therefore comprises elastic threads.
Herborth does not teach wherein the outer layer and the at least one inner layer are joined together in places by a textile binding or by sewing or by bonding.

Since both Herborth and Chung teach textile hoses, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Herborth with the teachings of Chung and include Chung’s fabric woven layer between the outer layer and the inner layer of Herborth, and attach the outer layer and the inner layer together through a plurality of openings of the fabric woven layer. This would allow for adhesion between the outer layer and the inner layer and thus prevent the outer and inner layer from being detached during deformation, as well as ensure that the hose is not ruptured even if the outer layer is damaged (Chung, Par. 0031-0034).
Modified Herborth does not specifically disclose wherein the hose further comprises multifilament threads running axially, multifilament threads running circumferentially, and wherein the elastic threads are running circumferentially. 
	Woodruff teaches a textile sleeve comprising for covering hoses (Woodruff, Abstract, Par. 0003, and Fig. 1) wherein the textile sleeve is resistant to abrasion and is highly insulative. Woodruff further teaches wherein the textile sleeve comprises an innermost and outermost layer wherein the innermost layer is insulative and heat resistant, and the outermost layer is a protective layer (Woodruff, Par. 0028 and Fig. 1). Woodruff further teaches wherein the innermost layer comprises multifilament threads such as multifilament fiberglass (Woodruff, Par. 0010, 0016, and 0030), wherein the multifilament are woven circumferentially (Woodruff, Par. 0028-0030, and Fig. 1 – see “Line L”). Woodruff further teaches wherein the outermost layer comprises weft multifilament threads (warped yarn) running axially (Woodruff, Par. 0009, 0028-0029, and Fig. 1 – see “between the opposite ends 20, 22”). Woodruff 

    PNG
    media_image1.png
    324
    616
    media_image1.png
    Greyscale

Woodruff, Fig. 1
	Since both modified Herborth and Woodruff teach a textile structure for covering a conduit comprising an inner insulating layer and an outer protective layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Woodruff to modify modified Herborth and comprise the inner layer of modified Herborth with weft multifilament threads running circumferentially, as well as comprise the outermost layer with multifilament threads running axially, as well as construct the existing elastic threads to run axially. This would improve insulation and abrasion resistance of the hose (Woodruff, Par. 0010 and 0028-0030).
	Modified Herborth does not specifically disclose wherein the hose is expanded for fitting into an elongate object and contracts due to the radial elasticity of the outer layer to attach onto the elongate object.
	Ragner teaches a textile hose comprising an elongated member (hose) and an outer cover wherein the outer cover comprises elastic fibers and contracts onto the elongated member due to the radial elasticity of the outer layer (Ragner, Abstract, Par. 0004-0007, and 0059-0061).

Regarding claim 3, modified Herborth teaches the hose according to claim 1 as stated above, wherein the outer layer and the at least one inner layer are joined together along zones extending axially and spaced apart from one another (Herborth, Fig. 2 – see annotated figure 2 below; Chung, Par. 0031-0034, and Fig. 3).

    PNG
    media_image2.png
    396
    698
    media_image2.png
    Greyscale

Annotated Herborth Fig. 2
Regarding claim 5, modified Herborth teaches the hose according to claim 1, wherein the outer layer (protective layer) comprises an elongated sleeve which is made of braided fabric, and the outer layer and inner layer are formed together in a manner where the braided densely woven fiber (fabric) 
Regarding claim 7, modified Herborth teaches the hose according to claim 1, wherein the outer layer is coated or impregnated with an agent which increases the wear resistance (Herborth, Par. 0020 – see “nickel-plated copper braid” or “heat-treated aluminium coated fiberglass braid”).
Regarding claim 8, modified Herborth teaches the hose according to claim 1, wherein the at least one inner layer is impregnated or coated with an agent which increases thermal conductivity (Herborth, Par. 0019 – see “tape including ceramic material”).
	Regarding claim 9, modified Herborth teaches all of the elements of the claimed invention as stated for claim 1. Modified Herborth does not specifically disclose wherein the hose is comprised at least partially of finished threads.
	Woodruff teaches a textile sleeve comprising for covering hoses (Woodruff, Abstract, Par. 0003, and Fig. 1) wherein the textile sleeve is resistant to abrasion and is highly insulative. Woodruff further teaches wherein the textile sleeve comprises an innermost and outermost layer wherein the innermost layer is insulative and heat resistant, and the outermost layer is a protective layer (Woodruff, Par. 0028 and Fig. 1). Woodruff further teaches wherein the textile sleeve comprises finished threads (heat-set yarn) (Woodruff, Par. 0009, 0015, and 0030).
	Since both modified Herborth and Woodruff teach a textile structure for covering a conduit comprising an inner insulating layer and an outer protective layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Woodruff to modify modified Herborth and create the hose such that the hose comprises finished thread. This would allow for the threads to impart a bias on the hose and bring the inner and outer edges of the hose into overlapping relation with one another (Woodruff, Par. 0009, 0015, and 0030).
.
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Herborth et al. (US 20090205738 A1), Chung (US 20150136269 A1), Woodruff et al. (US 20160016376 A1), and Ragner (US 20150354731 A1) as applied to claims 1, 3, and 5 above, further in view of Quigley et al. (US 20020185188 A1).
Regarding claim 4, modified Herborth teaches all of the elements of the claimed invention as stated above for claim 3. Modified Herborth further teaches wherein the hose further comprises filling material in the form of threads arranged between the outer layer and the at least one inner core layer in a region of chambers situated between the zones (Herborth, Fig. 2 – see annotated figure 2 above; Chung, Abstract, Par. 0009 and 0031-0034).
Modified Herborth does not teach wherein the filling material is made from foam material.
Quigley teaches an insulating hose comprising a thermal insulation layer, a buoyancy control layer, and a wear resistant layer (Quigley, Abstract and Par. 0008) wherein the buoyancy control layer is situated between the thermal insulation layer and the wear resistant layer (Quigley, Abstract, Par. 0003, 0059-0060, 0071-0072, and Figs. 6-8) wherein the buoyancy control layer and the thermal insulation layer comprise syntactic foam material (Quigley, Par. 0005, 0060, and 0071-0072). 
Since both Herborth and Quigley teach insulating hoses comprising a thermal insulation layer, a wear resistant layer, and a layer situated between the thermal insulation layer and the wear resistant layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Quigley to modify modified Herborth and create the filling material of modified Herborth using foam material. This would allow for improved thermal insulation and allow for buoyancy along at least a longitudinal segment of the hose (Quigley, Par. 0005, 0060, and 0071-0072).
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Herborth et al. (US 20090205738 A1), in view of Chung (US 20150136269 A1), Woodruff et al. (US 20160016376 A1), and Ragner (US 20150354731 A1) as applied to claims 1 and 3 above, further in view of Quigley et al. (US 20020185188) and Zhang et al. (US 20150072093 A1).
Regarding claim 11, modified Herborth teaches all of the elements of the claimed invention as stated above for claim 1. Modified Herborth does not teach wherein the at least one inner layer is made from foam material. 
Quigley teaches an insulating hose comprising a thermal insulation layer and a wear resistant layer (Quigley, Abstract and Par. 0008) wherein the thermal insulation layer comprises foam material (Quigley, Par. 0005 and 0060).
Since both modified Herborth and Quigley teach insulating hoses comprising a thermal insulation layer, a wear resistant layer, and a layer situated between the thermal insulation layer and the wear resistant layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Quigley to modify modified Herborth and create the at least one inner layer of modified Herborth out of a thermoplastic foam material. This would allow for thermal insulation while also allow for the hose to withstand external 
Modified Herborth does not teach wherein the at least one inner layer is formed in the form of ribbons.
Zhang teaches a multilayered hose (Zhang, Par. 0161) comprising a thermoplastic foam composition formed in the form of ribbons or tape (Zhang, Par. 0159-0161, and 0179).
Since both modified Herborth and Zhang teach multilayered hoses comprising a thermoplastic foam composition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the inner layer of modified Herborth in the form of ribbons. This would allow for the creation of different shaped articles for use in structural and non-structural parts (Zhang, Par. 0159-0161, and 0179).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Herborth et al. (US 20090205738 A1), in view of Chung (US 20150136269 A1), Woodruff et al. (US 20160016376 A1), and Ragner (US 20150354731 A1) as applied to claim 1 above, further in view of Iwata et al. (US 5821180 A).
Regarding claim 13, modified Herborth teaches all of the elements of the claimed invention as stated above for claim 1. Modified Herborth does not teach wherein the hose has a wall thickness ranging from 1 to 8 mm.
Iwata teaches a heat resistant and wear-resistant (abrasion resistance) hose (Iwata, Abstract, Col. 4 Lines 29-36, and Col. 11 Line 65 – Col. 12 Line 6), wherein the hose has a wall thickness of 0.5 to 5 mm (Iwata, Col. 11 Lines 33-38), which overlaps the claimed range of 1 to 8 mm, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Since both modified Herborth and Iwata teach heat resistant and wear-resistant hoses, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Herborth et al. (US 20090205738 A1), in view Chung (US 20150136269 A1), Woodruff et al. (US 20160016376 A1), and Ragner (US 20150354731 A1) as applied to claim 1 above, further in view of Fyfe (US 20160236019 A1).
Regarding claim 14, modified Herborth teaches all of the elements of the claimed invention as stated above for claim 1. Modified Herborth further teaches wherein the outer layer has an elastic weft thread (Herborth, Par. 0006-0007, 0017-0020, and Fig. 1-2 – see “protective layer” and “shrinkable”; Woodruff, Par. 0009, 0015, and 0030). 
Modified Herborth does not teach wherein the elastic weft thread is made from silicone rubber.
Fyfe teaches a protective hose comprising an elastic outer layer wherein the elastic outer layer comprises silicon rubber (Fyfe, Abstract, Par. 0041 and 0058).
Since both modified Herborth and Fyfe teach protective hoses comprising an elastic outer layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Fyfe to modify modified Herborth and have the elastic outer layer comprise silicon rubber, and therefore have the elastic weft thread of modified Herborth be made from silicone rubber. This would allow for improved heat resistive properties of the hose (Fyfe, Par. 0041 and 0058).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        

/Eli D. Strah/Primary Examiner, Art Unit 1782